


Exhibit 10.66

 

HUNTSMAN CORPORATION

2016 STOCK INCENTIVE PLAN

 

Phantom Share Agreement

 

Grantee:

 

Date of Grant:

 

Phantom Share Grant Number:

 

Number of Phantom Shares Granted:

 

1.              Notice of Grant.  You are hereby granted pursuant to the
Huntsman Corporation 2016 Stock Incentive Plan (the “Plan”) the number of
Phantom Shares of Huntsman Corporation (the “Company”) set forth above, subject
to the terms and conditions of the Plan and this Agreement.

 

2.              Vesting of Phantom Shares.  Subject to the further provisions of
this Agreement, the Phantom Shares shall become vested in accordance with the
following schedule:

 

Anniversary of
Date of Grant

 

Cumulative
Vested Percentage

 

1st

 

331/3%

 

2nd

 

662/3%

 

3rd

 

100%

 

 

Notwithstanding the above vesting schedule, all Phantom Shares that are not
vested on your termination of employment with the Company for any reason
(including without limitation on account of death, disability, or retirement)
shall be automatically cancelled and forfeited without payment upon your
termination. For purposes of this Agreement, “employment with the Company” shall
include being an employee or a director of, or a consultant to, the Company or
an affiliate and, following a spin-off of any Subsidiary of the Company as a
separate, publicly traded company (“SpinCo”), being an employee or a director
of, or a consultant to, SpinCo or its affiliates.

 

3.              DERs.  During the period that a Phantom Share remains
“outstanding” pursuant to this Agreement (i.e., prior to the time the Phantom
Share becomes vested), an amount equivalent to the dividends and distributions
made on a share of Common Stock during such period (“DERs”) shall be held by the
Company without interest until the Phantom Share becomes vested or is forfeited
and then shall be paid to you (in cash or in Shares) at the time specified in
Section 5 or forfeited, as the case may be.

 

4.              Change of Control.  Upon a Change of Control, the provisions of
Section 6(j)(ix) of the Plan shall apply.

 

5.              Issuance of Common Stock.  On or as soon as administratively
feasible, but not later than 30 days, following the vesting of the Phantom
Shares, subject to Section 7 below, the Company, in its sole discretion, shall
either: (a) cause Shares of Common Stock to be issued in your name without
legend restrictions (except for any legend required pursuant to applicable
securities laws

 

--------------------------------------------------------------------------------


 

or any other agreement to which you are a party); (b) cause to be paid to you an
amount of cash equal to the Fair Market Value of the Shares that would otherwise
be issued to you; or (c) cause to be paid and issued to you a combination of
cash and Shares which in combination equal the Fair Market Value of the Shares
(on the vesting date) that would otherwise be issued to you; in each case in
cancellation of the Phantom Shares that have vested.

 

6.              Nontransferability of Phantom Shares.  You may not sell,
transfer, pledge, exchange, hypothecate or dispose of Phantom Shares or DERs in
any manner.  A breach of these terms of this Agreement shall cause a forfeiture
of the Phantom Shares and DERs.

 

7.              Withholding of Tax.  To the extent that the receipt or vesting
of Phantom Shares (or DERs) or the issuance of shares of Common Stock with
respect to Phantom Shares (or DERs) results in the receipt of compensation by
you with respect to which the Company or a Subsidiary has a tax withholding
obligation pursuant to applicable law, unless you elect to pay the amount of
such obligations to the Company in cash, the Company or such Subsidiary shall
withhold (or “net”) such number of Shares otherwise payable to you as the
Company or the Subsidiary may require to meet its withholding obligations under
such applicable law; provided, that, the number of shares of Common Stock
withheld shall be limited to the number of shares of Common Stock having an
aggregate Fair Market Value on the date of withholding equal to the aggregate
amount of tax withholding obligations determined based on the applicable minimum
statutory tax withholding requirements (or, in the discretion of the Committee,
the Fair Market Value of such shares of Common Stock may exceed the minimum
statutory withholding requirement but may not be greater than the maximum
statutory withholding requirement; provided that the exercise of such discretion
by the Committee would not cause an Award otherwise classified as an equity
award under ASC Topic 718 to be classified as a liability award under ASC Topic
718).  Notwithstanding the foregoing, to the extent any cash payments are made
to you under this Agreement, tax withholding obligations related thereto will be
withheld from such payments.  No delivery of Shares or other payment shall be
made pursuant to this Agreement until you have paid or made arrangements
approved by the Company or the Subsidiary to satisfy in full the applicable tax
withholding requirements of the Company or Subsidiary.

 

8.              Entire Agreement; Governing Law.  The Plan is incorporated
herein by reference.  The Plan and this Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and you
with respect to the subject matter hereof, and may not be modified materially
adversely to your interest except by means of a writing signed by the Company
and you.  This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the state of Delaware.

 

9.              Amendment.  Except as provided below, this Agreement may not be
modified in any respect by any oral statement, representation or agreement by
any employee, officer, or representative of the Company or by any written
agreement which materially adversely affects your rights hereunder unless signed
by you and by an officer of the Company who is expressly authorized by the
Company to execute such document.  This Agreement may, however, be amended as
permitted by the terms of the Plan, as in effect on the date of this Agreement.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Committee determines that the terms of this grant do not, in whole or in part,
satisfy the requirements of Section 409A of the Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such

 

2

--------------------------------------------------------------------------------


 

manner as it deems appropriate to comply with such section and any regulations
or guidance issued thereunder.

 

10.       Section 409A Compliance.  Notwithstanding any provisions of this
Agreement to the contrary, all provisions of this Agreement are intended to
comply with Section 409A of the Code, and the applicable treasury regulations
and administrative guidance issued thereunder (collectively, “Section 409A”), or
an exemption therefrom, and shall be interpreted, construed and administered in
accordance with such intent.  Any payments under this Agreement that may be
excluded from Section 409A (due to qualifying as a short-term deferral or
otherwise) shall be excluded from Section 409A to the maximum extent possible. 
No payment shall be made under this Agreement if such payment would give rise to
taxation under Section 409A to any person, and any amount payable under such
provisions shall be paid on the earliest date permitted with respect to such
provision by Section 409A and not before such date.  Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement are exempt from, or compliant with, Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

 

11.       General.  You agree that the Phantom Shares are granted under and
governed by the terms and conditions of the Plan and this Agreement.  In the
event of any conflict, the terms of the Plan shall control.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.

 

HUNTSMAN CORPORATION

GRANTEE

 

 

 

 

 

 

 

[Name]

 

[Name]

[Title]

 

 

 

3

--------------------------------------------------------------------------------
